Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Petition to participate in PPH
Applicant’s request filed 4/15/2022 has been received and has been GRANTED (see paper mailed 6/24/2022).

Applicant’s Amendments
Applicant’s preliminary amendment filed 10/1/2021 and 4/15/2022 have been received and entered.  The specification has been amended.  Claims 3, 8, 10 have been amended, and claims 4-7, 12-17, 21-23 have been cancelled.
Claims 1-3, 8-11, 18-20 are pending.

Priority
This application filed 10/1/2021 is a 371 national stage filing of PCT/US2020/026209 filed 4/1/2020, which claims benefit to US provisional application 62/827473 filed 4/1/2019.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-3, drawn to a method for determining a subtype of a pancreatic tumor in a biological sample.
Group 2, claim(s) 8-11, drawn to a method for identifying a differential treatment strategy for a subject diagnosed with pancreatic ductal adenocarcinoma.
Group 3, claim(s) 18-20, drawn to a method for classifying a subject diagnosed with pancreatic ductal adenocarcinoma.

Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of assaying the listed genes was known and performed previously, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Newhook et al. (A Thirteen-Gene Expression Signature Predicts Survival of Patients with Pancreatic Cancer and Identifies New Genes of Interest, PLOS ONE, September 2014 | Volume 9 | Issue 9 | e105631).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Newhook et al. provide for the collection, pathologic examination, and propagation of human patient-derived PDAC specimens, and the analysis of gene expression using the Affymetrix GeneChip platform (Affymetrix, Santa Clara, CA) using the Human Genome U133 Plus 2.0 Arrays and the GeneChipt 39 IVT.  The specification provides for the source of the data analyzed to arrive at the list set forth in the table, and it appears that such expression data can be and was derived using technology as provided by use of Illumina arrays.  Groups 1-3 lack unity of invention because the groups do not share the same or corresponding technical feature or method steps.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631